Citation Nr: 1434076	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran cancelled his scheduled Board hearing at the RO in a March 2011 written submission.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2013).

The Board most recently remanded the case for additional development in December 2013, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that an additional remand is necessary.  Specifically, the most recent January 2014 VA opinion was based in part on the determination that there was no significant shift in the Veteran's puretone thresholds from entrance to separation, referencing the National Institute for Occupational Safety and Health (NIOSH) recommendation that a significant threshold shift is a 15 decibel or more hearing level shift at any one frequency of 500 Hertz to 4000 Hertz.  However, it appears that some of the threshold shifts between these service examinations meet these criteria.  In addition, the VA opinion is unclear as to whether the examiner considered the relationship, if any, between the Veteran's hearing loss and tinnitus.  Therefore, the Board finds that a medical opinion considering these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the January 2014 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the September 2009 VA examination and January 2014 clarifying opinion.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  He has indicated that, although he was a medical specialist during service, he was exposed to gunfire without hearing protection for an extended period of time.  See, e.g., September 2009 written statement.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

The examiner should also state whether there was an increase in the severity of the Veteran's preexisting left ear hearing loss during service.  See the December 1963 entrance examination (including E2 physical profile).  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

In providing this opinion, the examiner should address the shifts in puretone thresholds between enlistment and separation in light of the NIOSH guidelines as discussed in the January 2014 VA opinion, i.e., recommended definition of a significant threshold shift as a 15 decibel or more hearing level shift at any one frequency of 500 Hertz to 4000 Hertz.  Specifically, it appears that some of the threshold shifts between the entrance and separation examinations meet this criteria - the shifts for the left ear at 500 Hertz (5 to 25 decibels) and 1000 Hertz (0 to 15 decibels) and the right ear at 500 Hertz (5 to 20 decibels) and 1000 Hertz (0 to 20 decibels).  It is noted that both service audiological examinations must be converted from ASA measurements to ISO-ANSI measurements.  The examiner is asked to consider this additional information and its medical significance, if any, in providing the clarifying opinion.

In addition, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

